OPINION — AG — ** CONSTITUTIONALITY — BILL FOR COUNTY COMMITTEE ** IS SENATE BILL NO. 355 WHICH APPLIES TO COUNTIES HAVING A POPULATION OF NOT LESS THAN 36,000 AND NOT MORE THAN 40,000 ACCORDING THE CENSUS; THE BILL WOULD PROVIDE A " COUNTY ADVISORY COMMITTEE " TO BE CREATED. THE COMMITTEE WOULD BE COMPOSED OF THREE CITIZENS OF THE COUNTY APPOINTED BY THE GOVERNOR FROM A LIST OF TWELVE SUBMITTED BY THE COUNTY CENTRAL COMMITTEE OF THE PARTY CASTING THE HIGHEST NUMBER OF VOTES IN THE LAST GENERAL ELECTION HELD IN SUCH COUNTY, A DEPUTY STATE EXAMINER AND INSPECTOR AND AN ASSISTANT ATTORNEY GENERAL ? — IT WOULD BE UNCONSTITUTIONAL (COMMITTEE TO: CHECK INVOICES, CHECK INVENTORIES, MAINTENANCE, EXPENDITURES PRACTICES, BOARD OF COUNTY COMMISSIONERS, SALARIES, OFFICE SPACE, RECORDS) CITE: ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (SPECIAL LAW) (JAMES P. GARRETT)